MR. JUSTICE COOPER
delivered the opinion of the court.
Defendant corporation was found guilty of a misdemeanor by the district court of Silver Bow county for the violation of the provisions of the so-called Trading Stamp Law (Chap. 17, Laws of 1917) and sentenced to pay a fine of $25. It appealed from the judgment.
The cause was tried on an agreed statement of facts substantially the same as that found in the opinion in the case of State v. Lutey Bros., ante, p. 545, 179 Pac. 457. Upon the authority of that case, the judgment herein is reversed and the cause remanded, with directions to the district court to dismiss the complaint.

Reversed and remanded.

Mr, Chief Justice Brantly and Mr. Justice Holloway concur.